RENDERED: NOVEMBER 13, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2019-CA-0699-WC


BLUEGRASS OAKWOOD, INC.                                         APPELLANT



               PETITION FOR REVIEW OF A DECISION
v.           OF THE WORKERS’ COMPENSATION BOARD
          CLAIM NOS. WC-16-78248, WC-17-64748, WC-18-00506,
                  WC-18-00510, AND WC-18-00511



ROBIN STUBBS; HONORABLE
GRANT ROARK, ADMINISTRATIVE
LAW JUDGE; AND WORKERS’
COMPENSATION BOARD                                               APPELLEES



                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; JONES AND LAMBERT, JUDGES.

JONES, JUDGE: Bluegrass Oakwood, Inc., has petitioned this Court for review of

the decision of the Workers’ Compensation Board (the Board), which affirmed in

part and remanded the decision of the Administrative Law Judge (ALJ) awarding
benefits to Robin Stubbs. At issue is whether Stubbs had any pre-existing active

impairment. Having reviewed the record in conjunction with all applicable legal

authority, we affirm.

                                 I. BACKGROUND

             Stubbs was born in 1960. She began working as a rehabilitation

counselor for Bluegrass Oakwood in 2006. Bluegrass Oakwood serves

intellectually and developmentally challenged individuals. During the course of

her employment, Stubbs sustained several injuries for which she filed workers’

compensation claims. She alleged an injury on June 16, 2016, to her neck, left

arm, left shoulder, and back during a physical altercation with a patient. (Claim

No. 2016-78248). Her second injury date was May 2, 2017, when she was struck

on the left shoulder and left arm while she and other staff members were changing

a patient (Claim No. 2017-64748). Stubbs’s third injury date was July 11, 2017,

when a patient she was transporting fell off a sidewalk and pulled her off with her,

causing Stubbs to injure her left shoulder, arm, and elbow (Claim No. 2018-

00506). Her fourth injury date was September 18, 2017, when she injured her left

shoulder and back when lifting a client onto a bicycle (Claim No. 2018-00510).

Her fifth injury date was October 13, 2016, when she was struck in the face by a

resident (Claim No. 2018-00511). The five claims were all filed in March 2018

and were later consolidated for all purposes. Bluegrass Oakwood denied her


                                         -2-
claims for various reasons, including the amount of compensation she was owed,

how the injury arose, and notice. Stubbs last worked for Bluegrass Oakwood in

September 2017.

             Medical proof was filed, and the ALJ held a Benefit Review

Conference (BRC) in August 2018. At that time, contested issues included

whether Stubbs had any pre-existing disability or impairment, as well as causation.

A final hearing was held in September 2018, after which the parties filed briefs

supporting their respective positions.

             The ALJ entered an opinion, order, and award on November 16, 2018.

The ALJ summarized the evidence from (1) Stubbs’s deposition; (2) the medical

reports/records of her treating physician Dr. Jeffrey Golden; (3) Dr. John

Vaughan’s independent medical examination (IME) report; (4) Dr. Michael Best’s

IME report; (5) Dr. Ellen Ballard’s IME report; (6) Dr. Stephen Autry’s IME

report; (7) records from Dr. Travis Hunt and Dr. Wallace Huff, who saw Stubbs in

2017 for evaluation of her cervical spine complaints; (8) records from Dr. Ronald

Dubin, who treated Stubbs following a motor vehicle accident in January 2012;

and (9) records from Dr. Magdy El-Kalliny, who treated Stubbs for cervical spine

complaints in 2012. The ALJ did not summarize or mention records from Dr.

Bryan Nelson, a chiropractor who treated Stubbs from 2001 through 2015 for neck

pain, thoracic spine/left shoulder pain, and low-back pain following a motor


                                         -3-
vehicle accident in August 2001 and a second motor vehicle accident in January

2012.

             The ALJ first analyzed the issue of causation, concluding that

Stubbs’s cervical and shoulder injuries were work-related and compensable (but

that she failed to establish that she had suffered a permanent lumbar injury):

             As threshold issues, [Bluegrass Oakwood] maintains that,
             despite [Stubbs’s] multiple alleged dates of injury,
             [Stubbs has not suffered] any new, permanent injuries to
             her neck, back or left shoulder beyond those problems
             which were pre-existing and active prior to any of the
             injuries alleged herein. It therefore argues [Stubbs] has
             no compensable permanent injuries and is not entitled to
             permanent income benefits or payment of medical
             expenses. In support of this position, [Bluegrass
             Oakwood] relies on opinions from its experts, Dr.
             Ballard, Dr. Vaughan, and Dr. Best, each of them
             concluded [Stubbs’s] cervical problems were pre-existing
             prior to her alleged work injuries and that none of the
             work incidents caused any structural change. They also
             concluded [Stubbs] suffered no lumbar injury. For her
             part, [Stubbs] relies on her expert, Dr. Autry, who
             acknowledged [Stubbs’s] prior cervical treatment from a
             2012 motor vehicle accident, but concluded she had
             neck, back, and left shoulder injuries due to the work
             injuries she described.

             Having reviewed the evidence of record, the
             Administrative Law Judge is plainly aware of the fact
             that [Stubbs] had prior cervical and lumbar complaints,
             and even some left shoulder complaints, prior to any of
             the work injuries alleged herein. But the question is
             whether any portion of her current cervical, left shoulder,
             or lumbar issues are new and caused by any of the work
             injuries alleged. Ultimately, the ALJ is persuaded
             [Stubbs] has suffered some new cervical and left

                                         -4-
shoulder injuries as a result of the June 15, 2016 work
injury. Despite prior treatment and even a 2012 motor
vehicle accident, [Stubbs] was always able to return to
work and perform the full duties associated with her
position. After June 15, 2016, her neck and left
arm/shoulder conditions never significantly abated. All
physicians agree [Stubbs] has significant cervical
degenerative disc disease but the ALJ is persuaded by Dr.
Autry’s opinion that [Stubbs’s] work injury caused a
permanent aggravation of her cervical spondylosis and
accompanying radiculopathy. His opinion is simply
found more persuasive and more in keeping with
[Stubbs’s] ability to continue working and performing the
full range of her duties before she was struck by a
resident at work on June 15, 2016. It is therefore
determined [Stubbs’s] cervical condition is work-related
and compensable.

Similarly, the ALJ is persuaded by Dr. Autry’s opinion
that [Stubbs] has rotator cuff tendinosis and impingement
as a result of her work injury. In reaching this
conclusion, it is noted that Dr. Huff, to whom [Stubbs]
was referred by the insurance carrier, indicated
[Stubbs’s] diagnostic testing and examination indicated
cervical impingement after her work injury with
persistent weakness in the left upper extremity
hyperreflexia. His findings seem to support Dr. Autry.
Conversely, the defendant’s experts offer contradictory
conclusions which undermine their collective credibility.
For example, Dr. Vaughan indicated [that while Stubbs]
had genuine pain into her left upper extremity, he
believed it was referred pain from her cervical condition
and not due to any shoulder injury. However, Dr. Best
indicated [Stubbs’s] shoulder complaints were due to a
left rotator cuff tear diagnosed in 2012 after [a] motor
vehicle accident and that [Stubbs] suffered only shoulder
and neck contusions in the work incidents, which
resolved without any permanency. In addition, Dr.
Ballard’s initial report indicates she never even examined
[Stubbs’s] neck, yet she still concluded in a subsequent

                           -5-
             report, after reviewing additional records, that [Stubbs]
             only had pre-existing cervical and bilateral shoulder
             problems. Based on Dr. Autry’s more persuasive opinion
             in this instance, it is determined [Stubbs] also suffered a
             compensable shoulder injury.

             The ALJ went on to decide that Stubbs had sustained a permanent,

partial disability and relied on Dr. Autry’s impairment ratings to conclude that she

had a 12% whole person impairment (an 8% cervical impairment and a 4% left

shoulder impairment). As to whether Stubbs had any active impairment, the ALJ

concluded:

             [Bluegrass Oakwood] maintains at least 5% of [Stubbs’s]
             cervical impairment rating should be carved out [as] pre-
             existing and active based on the opinions of its experts
             and [Stubbs’s] treatment records. However, although
             [Stubbs] previously receive[d] significant treatment for
             cervical complaints, the ALJ is not persuaded her
             condition was significantly symptomatic and disabling
             immediately prior to June, 2016. The fact that she was
             able to perform the full range of duties of her job
             supports this conclusion. As such, the ALJ is persuaded
             by Dr. Autry’s opinion that no portion of [Stubbs’s]
             cervical impairment rating was pre-existing and active.

             Both parties petitioned the ALJ for reconsideration on matters

unrelated to this appeal, which the ALJ granted and corrected. Bluegrass

Oakwood appealed the ALJ’s decision to the Board.

             In an opinion rendered April 5, 2019, the Board affirmed the ALJ’s

opinion in part. The Board set out Bluegrass Oakwood’s arguments related to the

ALJ’s interpretation of Finley v. DBM Technologies, 217 S.W.3d 261 (Ky. App.

                                         -6-
2007), related to proof for a pre-existing condition; whether it is a question for

medical experts to decide whether a condition is symptomatic; whether the IME

report Stubbs submitted constituted substantial evidence; and whether the ALJ’s

finding regarding Stubbs’s condition being asymptomatic was arbitrary and

capricious. The Board rejected Bluegrass Oakwood’s arguments, noting that the

ALJ, as the fact-finder, had the discretion to determine that Dr. Autry’s opinions

were credible and to rely upon those opinions. However, the Board determined

that the ALJ only addressed the June 15, 2016, injury, not the four later injury

claims. Therefore, it remanded the matter for the ALJ to decide those claims. This

petition for review now follows.

              Our review in this matter is premised on the Supreme Court of

Kentucky’s statement describing this Court’s role in reviewing workers’

compensation actions. In Western Baptist Hospital v. Kelly, 827 S.W.2d 685 (Ky.

1992), the Supreme Court directed that this Court’s function is to correct a decision

of the Board only where we perceive that “the Board has overlooked or

misconstrued controlling statutes or precedent, or committed an error in assessing

the evidence so flagrant as to cause gross injustice.” Id. at 687-88.

              The Supreme Court later addressed this standard in McNutt

Construction/First General Services v. Scott, 40 S.W.3d 854, 860 (Ky. 2001),

explaining:


                                          -7-
                KRS[1] 342.285(2) provides that when reviewing the
                decision of an ALJ, the Board shall not reweigh the
                evidence and substitute its judgment for that of the ALJ
                with regard to a question of fact. The standard of review
                with regard to a judicial appeal of an administrative
                decision is limited to determining whether the decision
                was erroneous as a matter of law. See American Beauty
                Homes v. Louisville & Jefferson County Planning &
                Zoning Commission, Ky., 379 S.W.2d 450, 457 (1964).
                Where the ALJ determines that a worker has satisfied his
                burden of proof with regard to a question of fact, the
                issue on appeal is whether substantial evidence supported
                the determination. Special Fund v. Francis, Ky., 708
S.W.2d 641, 643 (1986). Substantial evidence has been
                defined as some evidence of substance and relevant
                consequence, having the fitness to induce conviction in
                the minds of reasonable people. Smyzer v. B.F. Goodrich
                Chemical Co., Ky., 474 S.W.2d 367 (1971). Although a
                party may note evidence which would have supported a
                different conclusion than that which the ALJ reached,
                such evidence is not an adequate basis for reversal on
                appeal. McCloud v. Beth-Elkhorn Corp., Ky., 514
S.W.2d 46 (1974). The crux of the inquiry on appeal is
                whether the finding which was made is so unreasonable
                under the evidence that it must be viewed as erroneous as
                a matter of law. Special Fund v. Francis, supra, at 643.

                In addition, the ALJ has the authority to decide the assessment of the

credibility of witnesses and the persuasive weight of the evidence. KRS 342.285.

The ALJ, not the Board, is empowered “to determine the quality, character and

substance of evidence.” American Greetings Corp. v. Bunch, 331 S.W.3d 600, 602

(Ky. 2010) (footnote omitted). The ALJ is also free to reject testimony, id., and



1
    Kentucky Revised Statutes.

                                           -8-
“to believe part of the evidence and disbelieve other parts of the evidence[.]”

Caudill v. Maloney’s Discount Stores, 560 S.W.2d 15, 16 (Ky. 1977). For these

reasons, the Board “shall not substitute its judgment for that of the administrative

law judge as to the weight of evidence on questions of fact.” KRS 342.285(2); see

also FEI Installation, Inc. v. Williams, 214 S.W.3d 313, 316 (Ky. 2007). And “if

the physicians in a case genuinely express medically sound, but differing, opinions

as to the severity of a claimant’s injury, the ALJ has the discretion to choose which

physician’s opinion to believe.” Jones v. Brasch-Barry General Contractors, 189
S.W.3d 149, 153 (Ky. App. 2006).

             Bluegrass Oakwood urges us to examine Finley in light of the facts of

this case. It further asserts that the ALJ’s criteria in finding that Stubbs’s condition

was asymptomatic—namely the mere fact that she was still working—is arbitrary

and capricious. Finally, Bluegrass Oakwood argues that it submitted no fewer than

244 pages of treatment notes from Stubbs’s chiropractor chronicling treatment to

Stubbs’s cervical spine as early as October 2001 and as recently as December 11,

2015, a mere twenty-seven weeks prior to the first date of injury.

             In Finley, we held that “a pre-existing condition that is both

asymptomatic and produces no impairment prior to the work-related injury

constitutes a pre-existing dormant condition.” Finley, 217 S.W.3d at 265. “[T]he

burden of proving the existence of a pre-existing condition falls upon the


                                          -9-
employer.” Comair, Inc. v. Helton, 270 S.W.3d 909, 914 (Ky. App. 2008)

(quoting Finley, 217 S.W.3d at 265). Bluegrass Oakwood argues that the IME

reports it submitted in combination with Stubbs’s chiropractic records conclusively

establish that she suffered from a pre-existing, active, and impairment-ratable

condition. The ALJ disagreed. In so doing, the ALJ relied on Dr. Autry’s opinion

that no portion of Stubbs’s cervical impairment rating was pre-existing and active.

The ALJ noted that he found Dr. Autry’s opinion on this issue more persuasive

because it was consistent with the fact that Stubbs was able to perform the full

range of duties prior to June 2016. Despite Bluegrass Oakwood’s arguments to the

contrary, the ALJ’s reliance on Stubbs’s ability to continue working without

restrictions was an appropriate consideration in assessing the persuasiveness of the

differing medical opinions presented to him. See Holcim v. Swinford, 581 S.W.3d
37, 41 (Ky. 2019) (applying Finley and affirming that condition was not

preexisting where ALJ “considered the fact that [the claimant] had been working

full time without any restriction as a heavy equipment operator for more than two

decades after his cervical fusion surgery”).

             Additionally, we cannot agree with Bluegrass Oakwood that the ALJ

should have outright rejected Dr. Autry’s report as unreliable. In Cepero v.

Fabricated Metals Corp., 132 S.W.3d 839 (Ky. 2004), an ALJ awarded a claimant

benefits for an alleged work-related knee injury based upon evidence from two


                                        -10-
doctors who indicated that his knee condition was related to a work injury.

However, neither doctor had been informed that Cepero had suffered a severe knee

injury several years prior. Id. at 842. The Board reversed the ALJ’s finding that

the doctors’ opinions were based upon substantial evidence and therefore sufficient

to support findings of causation. The Supreme Court of Kentucky affirmed,

quoting the Board’s holding:

             [I]n cases such as this, where it is irrefutable that a
             physician’s history regarding work-related causation is
             corrupt due to it being substantially inaccurate or largely
             incomplete, any opinion generated by that physician on
             the issue of causation cannot constitute substantial
             evidence. Medical opinion predicated upon such
             erroneous or deficient information that is completely
             unsupported by any other credible evidence can never, in
             our view, be reasonably probable.
Id. (emphasis added).

             In Eddie’s Service Center v. Thomas, 503 S.W.3d 881 (Ky. 2016), the

Supreme Court of Kentucky applied Cepero to hold that an ALJ has the discretion

to reject a medical report based on a substantially inaccurate understanding of the

facts and medical history. Id. at 887-89. Our Supreme Court held that because of

a number of internal inconsistencies within the report, along with the doctor’s

inaccurate understanding of the facts, the report could not constitute substantial

evidence. Id. at 889. “Evidence is substantial if it is of ‘relevant consequence

having the fitness to induce conviction in the minds of reasonable men.’” Id. at


                                         -11-
887 (quoting Smyzer v. B.F. Goodrich Chemical Co., 474 S.W.2d 367, 369 (Ky.

1971)).

             Finally, this Court held in GSI Commerce v. Thompson, 409 S.W.3d
361 (Ky. App. 2012), that an ALJ was not required to disregard a medical report

that was “not ‘unsupported by other credible evidence.’” Id. at 365. In that case,

an employer contended that a physician’s report could not be considered because it

did not mention a prior relevant injury; however, the doctor explained during

deposition that he was aware of the claimant’s past injury. Id. We differentiated

between GSI Commerce and Cepero, stating “[i]n Cepero, there was a complete

omission of a significant and clearly relevant past injury [and] the medical opinion

described in Cepero was completely unsupported by any other credible evidence.”
Id. at 364 (emphasis in original). Conversely, in GSI Commerce, the physician

making the report was aware of the prior injury and there was other evidence

before the court corroborating the physician’s opinion. Id. at 365.

             We cannot agree with Bluegrass Oakwood that the ALJ’s reliance on

Dr. Autry’s opinion was improper in this circumstance. Dr. Autry was aware of

Stubbs’s prior injuries and had the opportunity to examine Stubbs as well as review

prior records. We cannot conclude that Dr. Autry’s IME was so corrupt as to make

it incapable of being substantial evidence.




                                        -12-
             Finally, Bluegrass Oakwood points out that the ALJ paid little

attention to the many chiropractic records it submitted. It is undisputed that Stubbs

received this treatment. The ALJ acknowledged in his opinion that Stubbs had

prior injuries and received treatment for those injuries. Moreover, the ALJ

summarized the medical opinions/reports the parties submitted in this case. Those

opinions considered Stubbs’s prior complaints and treatment making it

unnecessary for the ALJ to separately summarize the chiropractic treatment

records.

             Moreover, the chiropractic records would only substantiate what the

ALJ had clearly accepted—Stubbs had prior injuries that caused her pain and she

received treatment for those injuries in the years leading up to the work injury at

issue. The determinative question is whether Stubbs was suffering from a

pre-existing, active, impairment-ratable condition at the time of her work injury.

Finley, 217 S.W.3d at 265 (“To be characterized as active, an underlying

pre-existing condition must be symptomatic and impairment ratable pursuant to the

AMA Guidelines immediately prior to the occurrence of the work-related injury.”).

The chiropractic records would not fully answer that question because a

chiropractor lacks the expertise to assign an impairment rating. See AMA Guides

5th ed., Sec. 2.2. (“Impairment evaluations are performed by a licensed physician.

The physician may use information from other sources . . . [h]owever, the


                                         -13-
physician is responsible for performing a medical evaluation that addresses

medical impairment in the body or organ system and related systems.”).

             In this circumstance, evaluating the credibility and proper weight of

Dr. Autry’s report fell on the ALJ. The ALJ may determine whom and what to

believe when there is conflicting evidence. Pruitt v. Bugg Brothers, 547 S.W.2d
123, 124 (Ky. 1977). The Board is charged with making sure the ALJ’s opinion is

based on an accurate understanding of the facts and evidence and a proper

application of the law. It did not err in this instance in affirming the ALJ’s

decision with respect to the June 15, 2016, injury. Moreover, we agree with the

Board’s decision to remand for consideration of the other injury claims Stubbs

alleged, which were omitted from the ALJ’s opinion.

             For the foregoing reasons, the opinion of the Workers’ Compensation

Board is affirmed.

             CLAYTON, CHIEF JUDGE, CONCURS.

             LAMBERT, JUDGE, DISSENTS AND DOES NOT FILE

SEPARATE OPINION.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE ROBIN
                                           STUBBS:
 Robert F. Ferreri
 Lexington, Kentucky                       McKinnley Morgan
                                           London, Kentucky


                                         -14-